            Case 1-17-46613-nhl             Doc 147-3         Filed 08/14/19         Entered 08/14/19 10:44:57


                                                    Notice Recipients
District/Off: 0207−1                        User: adobson                       Date Created: 8/14/2019
Case: 1−17−46613−nhl                        Form ID: 770                        Total: 34


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Capital One Equipment Finance Corp. f/k/a All Points Capital Corp. d/b/a Capital One Taxi Medallion Finance
cr          Ruben Elberg
cr          Ronald Jean−Pierre
                                                                                                                     TOTAL: 3

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee          USTPRegion02.BR.ECF@usdoj.gov
aty         Alissa Kim Piccione           alissa.piccione@troutman.com
aty         Brian Thomas McCarthy              bmccarthy@abramslaw.com
aty         Bruce Weiner          courts@nybankruptcy.net
aty         Francesco Pomara, Jr           fpomara@malliloandgrossman.com
aty         Jeffrey K Cymbler           jeffrey.cymbler@tax.ny.gov
aty         Joseph Gillette        jgillette@gmlawyers.net
aty         Matthew V Spero           matthew.spero@rivkin.com
aty         Robert W Piken          rwp@pikenandpiken.com
aty         Stuart I Gordon         stuart.gordon@rivkin.com
                                                                                                                 TOTAL: 10

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Bracha Cab Corp        1281 Carroll Street       Brooklyn, NY 11213
stkhld      Esma Elberg       1281 Carrol Street        Brooklyn, NY 11213
jtadmdb     Dovber Cab Corp        1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     Tamar Cab Corp        1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     NY Genesis Taxi Corp         1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     Dabri Trans Corp       1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     Merab Cab Corp        1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     Fit Taxi Corp      1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     Jarub Trans Corp       1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     Somyash Taxi Corp         1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     NY Tint Taxi Corp        1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     NY Stance Taxi Corp        1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     NY Canteen Taxi Corp         1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     NY Energy Taxi Corp         1281 Carroll Street       Brooklyn, NY 11213
jtadmdb     Jackhel Cab Corp       1281 Carroll Street        Brooklyn, NY 11213
jtadmdb     Lechaim Cab Corp        1281 Carroll Street        Brooklyn, NY 11213
cr          Jack Margossian       301 Fieldstone Terrace        Wyckoff, NJ 07481
acc         Fred Roth, CPA       333 Jericho Turnpike         Suite 122       Jericho, NY
cr          NY State Department of Taxation & Finance          15 MetroTech Center        Brooklyn, NY 11201
md          Lori Lapin Jones      98 Cutter Mill Road         Suite 201 North       Great Neck, NY 11021
intp        Sholom Elberg       c/o Rivkin Radler LLP          926 RXR Plaza        Uniondale, NY 11556
                                                                                                                 TOTAL: 21
